UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 5, 2015 PROVIDENT FINANCIAL SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-31566 42-1547151 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 239 Washington Street, Jersey City, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(732) 590-9200 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 5, 2015, Beacon Trust Company, a wholly owned subsidiary of The Provident Bank, a wholly owned subsidiary of Provident Financial Services, Inc. (the “Company”) issued a press release announcing that Beacon Trust Company agreed to acquire The MDE Group, Inc. and its affiliate, Acertus Capital Management, LLC.A copy of the press release is attached as Exhibit 99.1 to this report. Item 9.01.Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d) Exhibits. Exhibit No.Description Press release issued by the Company’s wholly owned subsidiary, Beacon Trust Company on January 5, 2015 announcing that it agreed to acquire The MDE Group, Inc. and its affiliate, Acertus Capital Management, LLC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PROVIDENT FINANCIAL SERVICES, INC. DATE:January 5, 2015By: /s/ Christopher Martin Christopher Martin Chairman, President and Chief Executive Officer EXHIBIT INDEX EXHIBITDescription Press release issued by the Company’s wholly owned subsidiary, Beacon Trust Company on January 5, 2015 announcing that it agreed to acquire The MDE Group, Inc. and its affiliate, Acertus Capital Management, LLC.
